Citation Nr: 0405451	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for venous 
insufficiency.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
October 1945.  He also had multiple periods of active duty 
for training in the United States Army Reserves, including 
from September 2, 1956 to September 16, 1956.  The veteran 
has been awarded the Bronze Star Medal, the Purple Heart and 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2001 and December 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The veteran testified 
before the undersigned member of the Board at a 
videoconference hearing held in June 2003.

In an April 2000 statement the veteran raised the issue of 
entitlement to service connection for loss of use of a 
creative organ; the record reflects that the RO has not 
adjudicated that claim.  In April 2000 he also raised the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for respiratory 
disability.  In June 2000 the RO informed the veteran that no 
further action would be taken on that claim unless he first 
submitted new and material evidence to reopen the issue.  The 
June 2000 correspondence notably did not include any 
information informing the veteran that he could appeal that 
correspondence, suggesting to the Board that the veteran's 
April 2000 claim to reopen the issue of entitlement to 
service connection for respiratory disability remains pending 
before VA for adjudication.  These matters are therefore 
referred to the RO for appropriate action.

The issue of entitlement to service connection for venous 
insufficiency is addressed in the remand portion of this 
action.


FINDING OF FACT

1.  The veteran's PTSD is mild in nature and manifested 
primarily by sleep problems, nightmares, flashbacks, 
depressed mood, anxiety and irritability, but not by 
cognitive impairment, psychotic symptoms, impaired impulse 
control, suicidal or homicidal ideation, speech abnormalities 
or more than minimal occupational or social impairment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except 
for revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the December 2001 rating decision which granted service 
connection for PTSD, assigning an initial disability 
evaluation of 10 percent therefor.  The veteran was provided 
with a statement of the case in February 2003 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The statement of the case also provided the 
veteran with the text of the regulations implementing the 
VCAA.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   

In the present case, regarding the issue of entitlement to 
service connection for PTSD, a substantially complete 
application was received in April 2000.  Thereafter, in a 
rating decision dated in December 2001, service connection 
for PTSD was granted, and an initial 10 percent evaluation 
was assigned.  Only after that rating action was promulgated 
did the AOJ, in March 2002, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The veteran's claim was re-
adjudicated in the February 2003 statement of the case.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication assigning an 
evaluation of 10 percent for PTSD, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was re-adjudicated in a 
February 2003 statement of the case.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the March 2002 
VA letter, and the February 2003 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Moreover, and as noted above, the 
March 2002 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and the RO, in the February 2003 
supplemental statement of the case, re-adjudicated the 
veteran's claim under the VCAA.  It is clear from submissions 
by and on behalf of the veteran that he is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that a May 2001 statement from D.J.C., 
M.S.W. is of record and that the veteran was afforded a VA 
examination in November 2001.  The Board notes that the 
veteran in April 2000 reported that he had been treated prior 
to 1956 by Drs. O'Neill and Moore, and also notes that the 
veteran apparently has been receiving counseling sessions 
from Mr. D.J.C. for some time; no records from Drs. O'Neill 
or Moore are on file, and the only record from Mr. D.J.C. is 
a May 2001 statement summarizing the veteran's psychiatric 
condition.  The Board notes that the veteran indicated that 
Drs. O'Neill and Moore are deceased and that he has not 
authorized VA to obtain any records that might exist for 
those two physicians.  With respect to Mr. D.J.C., the record 
reflects that the RO attempted to obtain records from that 
individual in March 2002, but to no avail.  The veteran was 
advised in the February 2003 statement of the case that the 
only records on file from Mr. D.J.C. consisted of the May 
2001 statement described above.  The Board accordingly finds 
that VA's duty to assist the veteran in obtaining records has 
been fulfilled.

The Board also notes that the veteran has challenged the 
adequacy of the November 2001 VA examination.  Notably, 
however, the veteran has not identified any specific 
deficiency in the examination, other than to note that in his 
opinion the evaluation was cursory, apparently because of his 
belief that only someone who has also experienced combat can 
properly evaluate him.  The Board has reviewed the November 
2001 examination report and finds that it is adequate for the 
purpose of fairly evaluating the veteran's PTSD.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Factual background

The veteran contends that the initial evaluation assigned his 
PTSD does not accurately reflect the severity of that 
disability.  Specifically, he argues that he is entitled to a 
30 percent evaluation for his PTSD.

On file is a May 2001 statement by D.J.C., M.S.W., the 
veteran's readjustment counselor.  Mr. D.J.C. indicates that 
the veteran was ruminating more on his service experiences 
recently, and that the veteran's psychiatric symptoms 
included sleep problems, nightmares, anxiety, depression, 
startle reactions and flashbacks, as well as hyperarousal 
symptoms.  Mr. D.J.C. diagnosed PTSD and dysthymic disorder.

The veteran was afforded a VA examination in November 2001, 
at which time he reported that he retired in 1988.  He denied 
receiving any psychiatric treatment other than counseling 
sessions at a readjustment center.  The veteran reported that 
his current psychiatric symptoms included chronic sleep 
disturbances, nightmares, night sweats, intrusive memories of 
his service experiences, hyper-reactivity to loud noises, 
depression, apathy, impaired concentration, agitation, 
tenseness, and increasing irritability.  He also reported 
that he was avoidant of large crowds and had become somewhat 
socially isolated since retiring.  On mental status 
examination the veteran presented as well-groomed, alert and 
oriented.  No evidence of psychosis was apparent, his mood 
was normothymic, and his affect ranged from warm and humorous 
to irritable.  He denied any suicidal or homicidal ideation.  
No cognitive deficits were observed, and no evidence of 
behavior or impulse dyscontrol was present.  

The examiner noted that the veteran had worked all of his 
adult life, that he described his marriage as good, and that 
he reported having a satisfactory relationship with his 
children.  The veteran also reported that he had a close and 
large social network with many friends.  The examiner noted 
that the veteran was trying to live an active lifestyle, 
attending a local senior citizens center as well as church 
(where he was a minister ).  The examiner diagnosed the 
veteran with mild PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 60.  The examiner concluded that 
the veteran's PTSD symptoms had interfered only minimally 
with his functional status.

At his June 2003 hearing before the undersigned, the veteran 
testified that he had worked since shortly following his 
discharge, up until he retired in 1988.  He indicated that 
during this period sharp noises affected him, but that he 
never mentioned this to anyone.  He testified that since 
retiring, his psychiatric symptoms worsened in that he 
experiences difficulty socializing, ruminating about his 
service experiences, and has sleep problems.  He indicated 
that he was unable to eat outside of his home.  The veteran's 
spouse confirmed that he experienced sleep problems as well 
as an exaggerated startle reflex.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The RO evaluated the veteran's PTSD as 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  That 
code provides that a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that while Mr. D.J.C. (a social worker) 
diagnosed the veteran with a dysthymic disorder in addition 
to PTSD, the November 2001 VA psychiatrist indicated that the 
only psychiatric disability present in the veteran was PTSD.  
In any event, the Board, in addressing the proper evaluation 
assignable for the veteran's service-connected PTSD, will 
consider all of the veteran's psychiatric symptoms as if they 
are a part of the veteran's service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181 (1998). 

Review of the record shows that the veteran experiences 
psychiatric symptoms including sleep problems, nightmares, 
night sweats, anxiety, depression, flashbacks, irritability 
and an exaggerated startle reaction.  While the November 2001 
examiner concluded that the veteran's PTSD was mild, the 
examiner nevertheless assigned the veteran a GAF score of 60.  
GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).

In light of the veteran's testimony as to the frequency and 
severity of his psychiatric symptoms, particularly his 
chronic sleep impairment, depressed mood and anxiety, as well 
as the findings on examination of irritability and the 
assessment by the examiner of a GAF score of 60, the Board is 
of the opinion that the veteran's PTSD is more consistent 
with the criteria for a 30 percent evaluation than for a 10 
percent evaluation.  However, the Board concludes that an 
evaluation in excess of 30 percent is not warranted.  

In this regard the Board points out that while the veteran 
reports symptoms including impaired concentration, no 
deficiencies in cognition were apparent at his November 2001 
VA examination.  In addition, although the veteran reported 
that he experienced depression and apathy, he also indicated 
that he was participating in an active lifestyle, including 
attending church as a minister, and he denied any suicidal 
ideation.  The Board notes that despite the veteran's 
episodes of irritability, the November 2001 examiner found no 
evidence of behavior or impulse dyscontrol, and the veteran 
denied any homicidal ideation.  The veteran presented as 
alert, oriented and well-groomed on examination, and denied 
any suicidal or homicidal ideation.  Moreover, while the 
veteran indicates that he tends to isolate himself in crowds 
and does not go out to eat, he also reports that he has a 
close and large social network.  The record does not suggest, 
and the veteran does not claim to experience, any speech 
abnormalities, psychotic thought processes, difficulty in 
performing activities of daily living or panic attacks.  In 
any event, the November 2001 examiner concluded that the 
veteran's PTSD was no more than mild in nature, and that the 
PTSD had interfered only minimally with his functioning.

Accordingly, the Board finds that the veteran is entitled to 
a 30 percent evaluation, but no more, for his PTSD.  See 
38 U.S.C.A. § 5107(b) (West 2002).

The Board notes that the RO, in granting entitlement to 
service connection for PTSD, assigned the veteran an 
effective date for service connection of May 23, 2001.  The 
record reflects that the veteran has consistently reported 
the same psychiatric symptoms since filing his initial claim 
for service connection for PTSD.  After reviewing the record, 
the Board concludes that the veteran's disability has been 30 
percent disabling, but no more, for the entire period from 
May 23, 2001.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent disability rating 
for PTSD is granted.


REMAND

The veteran contends that he has venous insufficiency 
resulting from an operation to remove a cyst from his left 
knee in July 1959.  The record reflects that service 
connection for the residuals of an excision of a left knee 
cyst was granted in March 1964; service connection was 
granted on the basis that the cyst originated from a sports 
injury incurred during a period of active duty for training 
in September 1956.  The veteran also asserts that his left 
knee was traumatized in a blasting cap injury in 1943 which 
resulted in damage to an artery.

Service medical records for the veteran's period of active 
duty show that the skin of his left knee was perforated in a 
blasting cap accident occurring in October 1943, and that he 
was treated at a field hospital for his injuries for 5 days 
before he was returned to duty; the service medical records 
are negative for any reference to vascular abnormalities.

Private medical records for 1959 indicate that the veteran 
presented in July 1959 with complaints of a mass on the 
medial aspect of his left knee that he first noticed 
following a sports injury in 1956 (while serving on active 
duty for training in the U.S. Army Reserves).  The records 
show that the veteran underwent excision of the mass later in 
July 1959, which was determined to be a cyst.  

In a statement received in April 2000, S.M.C., M.D., 
indicates that the veteran was recently hospitalized for 
cellulitis affecting the left leg.  Dr. S.M.C. noted that the 
veteran had extensive war wounds to the left thigh with deep 
scarring and interruption of normal venous flow, which likely 
contributed to the cellulitis.

The veteran was afforded a VA examination in September 2000, 
at which time he reported sustaining a blasting cap injury in 
service to his left thigh.  He indicated that he had a cyst 
removed from his left knee in 1959, at which time his 
arteries and veins were somehow affected.  After examining 
the veteran the examiner concluded that there was no 
relationship between the veteran's post-operative left knee 
scar and findings on examination of left leg redness, 
swelling and blistering.  The examiner also noted that [i]t 
is possible that if the arteries and veins were interrupted 
when the cyst was removed and that was connected to the 
shrapnel", but concluded that he was unable to offer an 
opinion at the time.  The examiner lastly concluded that the 
veteran had venous insufficiency which was unrelated to the 
cellulitis.

Under the circumstances, and particularly as the September 
2000 examiner did not adequately address whether the 
veteran's venous insufficiency is related to the veteran's 
period of service or to the service-connected residuals of a 
left knee cyst excision, the Board is of the opinion that 
further VA examination is warranted.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for venous insufficiency.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA vascular examination to determine 
the nature, extent and etiology of 
the veteran's venous insufficiency.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
venous insufficiency is 
etiologically related to his period 
of active service from October 1938 
to October 1945 (including to the 
blasting cap injury sustained in 
1943), or to any period of active 
duty for training.  The examiner 
should also be requested to provide 
an opinion as to whether it is at 
least as likely as not that the 
veteran's venous insufficiency was 
caused or chronically worsened by 
the July 1959 surgery to excise the 
veteran's left knee cyst, or 
otherwise caused or chronically 
worsened by the service-connected 
residuals of an excision of a left 
knee cyst.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issue remaining on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



